                 Case 1:19-cr-00789-PGG            Document 208 Filed 03/06/20 Page 1 of 2
                                                                                                    Southern District
Federal Defenders                                                    52 Duane Street- 10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                              Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                                 Southern District of New York
David E. Patton                                                                                       Jewifer L. Brown
Executive Director                                                                                    Attorney -in -Charge
and Artornery-in- '/ref




                                                                                            March 6, 2020

    By ECF/Hand

    Honorable Paul G. Gardephe                                                  MEMO ENDORSED
    United States District Judge
                                                                                The Application is granted.
    Southern District of New York
    Thurgood Marshall United States Courthouse                                 SO ORDERED:
    40 Foley Square
    New York, NY 10007                                                             (l .d
    Re: United States v. Anthony Rose, 19 Cr. 789 (PGG)                        ·e. lwdh
                                                                               Paul G. Gardephe, USD.J.

                                                                                                    lo
                                                                                                   ----,---22s
    Dear Judge Gardephe:

         With the consent of the Government and Pretrial Services Officer John Moscato, I write to
    request a number of temporary modifications to Mr. Rose's travel restrictions.

          On February 19, 2020, the Court granted Mr. Rose's request to travel to North Carolina
    from February 22-24 and South Carolina from March 7-9 in order to attend weekend-long
    trainings hosted by Ethnicity Hair Collection (EHC), a company with which he has worked for
    several years. These trainings were the first in a series of annual two-day trainings that EHC
    hosts throughout the Southeast. I now write to request approval for eight more trainings over the
    next six months:

                  •       March 21-22, 2020 in Raleigh, North Carolina
                  •       April 4-5, 2020 in Columbia, South Carolina
                  •       April 18-19, 2020 in Charleston, South Carolina
                  •       May 2-3, 2020 in Greensboro, North Carolina
                  •       May 16-17, 2020 in Virginia Beach, Virginia
                  •       May 30-June 2, 2020 in Orlando, Florida
                  •       June 6-7, 2020 in Savannah, Georgia
                  •       August 8-9, 2020 in Atlanta, Georgia

    Each trip will involve air travel between New York and Charlotte, North Carolina and car travel
    from Charlotte to the location of the training.
         Case 1:19-cr-00789-PGG         Document 208      Filed 03/06/20   Page 2 of 2

Hon. Paul G. Gardephe                                                        February 12, 2020
United States District Judge                                                           Page 2

Re: United States v. Anthony Rose, 19 Cr. 789 (PGG)

    Mr. Rose's first authorized trip, from February 22-24, 2020 took place without issue.
Accordingly, both Pretrial and the Government consent to this request. Thank you for your
consideration.

                                      Respectfully submitted,

                                      /s/ Ariel Werner
                                      Ariel Werner
                                      Assistant Federal Defender
                                      212.417.8770
                                      ariel werner@fd org


cc:   Mathew Andrews, Esq.
      Louis Pellegrino, Esq.
      Pretrial Officer John Moscato
